PD-1233-12
Chief Justice                                                                                                                  Clerk
James T.Worthen                                                                                                                Pam Estes

                                                Twelfth Court of Appeals
Justices                                                                                                                       Chief Staff Attorney
Brian Hoyle                                                                                                                    Margaret Hussey
Greg Neeley




           December 9, 2015



           Michael Kennedy
           #1516203
           Polunsky Unit
           3872 FM 350 South
           Livingston, TX 77351                                                                           DEC U 2M
           RE:        Case Number:                           12-11-00041-CR
                      Trial Court Case Number:               29326
                                                                                                       Abe\ Acosta, Clerk
           Style:     Michael Allyn Kennedy
                      v.

                      The State of Texas


              This is to acknowledge receipt of your recent communication.

              In response to your inquiries, please be advised that:

              1.      The mandate in this case was issued on February 4, 2013. Further, this Court
              does not havejurisdiction to consider the relief you are requesting.

              2.     Your pleadings have been forwarded to the Court of Criminal Appeals. Please address
              future pleadings in this regard to Mr. Abel Acosta, Clerk, Court of Criminal Appeals, Supreme
              Court Building, 201 West 14th Street, P.O. Box 12308, Capitol Station, Austin, TX 78711-2308.

           Very truly yours,

           PAM ESTES, CLERK



           Bv: Kfikl'M. MfiMl
                   Katrina McClenny, Chief Depu#fClerk

           CC: Mr. Abel Acosta, Clerk




                            1517West Front Street • Suite 354 • Tyler, TX75702 • Tel: 903-593-8471 • Fax:903-593-2193
    ServingAnderson, Angelina, Cherokee, Gregg Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                Zandtand Wood Counties
                                                              www.12thcoa.courts.state.tx.us
                    NO-
           i^n oo^J- of w^is
-£ tf 1H
                                     RECEIVED IN
               /*   //„   a I POURT OF CRIMINAL APPEALS


                                      DEC 14 2015'




                                           4 fi\lh
              3;. mflM^r of ?H cm.
            i~ r oir- tf£ 8Pf^n <&»<£+ h
-fhi W          ^f., vjfott b"M yk«i


£
                       j^Qornj^lS.
            ^J?

                                            3

'      t, J-hjt- f™"        _______   """




    til n
a




    P

        c \/(!^ xV.( U^ KlU',, , ovdn
                                  ^h^^v

                          M. r, r£l^
                                   *$
                      3
p< fv\t(Aot\ jU^dtf, hpHfU«l. Utfbt




               1
t\pplu4 Acfrtrl innocon& bt&£ upvn Wf'd&'.f
could m\- U Coihtd in »/»f fvp.m SK/- 4J/n*lkJ h/
fbfiShpi i^PPui no e-oJwee o^d o Mn^l of a
<fht lift* ftm&^UMt?*th> <th& v^l-dl £<k}ef Fo£ <&•
\tiQti l)^nrv of- Sl&Sg-fif- a%) Afo jferSyo iO)PA,ftAm«4


4M *bws&ph,k,b I Could <W h'WhidO'*"'**
^L CaiW "> W torn on- oo^QbcrX ^£' ,
rin.s wi iwvfrbbw mm      pfmr.cv on**
lutein 6a^( (ffpUunir f>\*$l£ll of odoift




3$ W*/.;*i s i » s »
^I^ji^^^ 'tin &***

W.ohcil &^f ffrnPtJj h)^() Wh*&' fciacitr




% VJlJ^p^,^.^.^ f^'ti^^
LplS^y Mfe^t- h M ./*!**fii^t tew^»